67 S.E.2d 750 (1951)
234 N.C. 559
BLACKWELL et al.
v.
NATIONAL FIRE INS. CO. OF HARTFORD et al.
No. 607.
Supreme Court of North Carolina.
November 28, 1951.
John D. Bellamy & Sons and Lloyd S. Elkins, Jr., all of Wilmington, for plaintiffs, appellees.
Poisson, Campbell & Marshall, Wilmington, for defendants, appellants.
PER CURIAM.
Issuance of the policy and loss as claimed were admitted, but defendants denied liability on the ground that the loss occurred while the insured was transporting in the automobile intoxicating liquor in violation of law and endeavoring to escape arrest. However, the policy contains no exception on this ground, and as the loss comes within the terms of the insurance policy, as issued and paid for, this defense will not avail the defendants. Poole v. Imperial Mut. Life & Health Ins. Co., 188 N.C. 468, 125 S.E. 8. The insurance contract had no direct connection with the violation of law admitted, but was only collateral thereto. Electrova Co. v. Spring Garden Ins. Co., 156 N.C. 232, 72 S.E. 306, 35 L.R.A.,N.S., 1216; 29 A.J. 208. The insurance here cannot be said to have promoted the unlawful act referred to. 132 A.L.R. 126.
There was no evidence of loss by intentional act of the insured. Nor does the statement of facts show misrepresentation in the plaintiffs' declarations on which the policy was issued.
Judgment affirmed.